DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/17/22 has been entered.
 Response to Arguments
Applicant's arguments filed  have been fully considered but they are not persuasive. 
As best understood by the Examiner, it would appear that the matter to overcome with respect to the prior art is better defining the “ pre-processing  operation” and “the parameter information”.  Under a broadest reasonable interpretation (BRI), words of the claim must be given their plain meaning, unless such meaning is inconsistent with the specification. The plain meaning of a term means the ordinary and customary meaning given to the term by those of ordinary skill in the art at the time of the invention. Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
In an attempt to assist the Applicant with overcoming at least the prior art of record, the Examiner has further reviewed the original disclosure and the most current prior art of record.
The Applicant’s original disclosure paragraph 0063 states that “In addition, in the disclosure, a 'parameter' may refer, for example, to a value used in a calculation process of each layer of the neural network, and may include, for example, a weight used when applying an input value to a predetermined calculation expression. In addition, the parameter may be represented in the form of a matrix. The parameter may refer, for example, to a value set as a result of training and may be updated through separate training data as necessary.”
The prior art of record Kim et al. [0017 ]indicates that in addition to identifying an object, which the Applicant argues as not reading on the claimed ‘parameter information”, “An embodiment of the present disclosure may provide a method and apparatus for enhancing image resolution that outputs an optimal high resolution image result by identifying an image attribute”. [0195] “As will be described in more detail below, the attribute of the image area to be processed includes the zoom level at which the image area to be processed is enlarged or reduced, or the pixel or resolution of the image area to be processed, and the like, in addition to the type of object to be identified”.
Based on at least the context of prior art with respect to the above noted attribute in a pre-processing context, it would appear that the prior art would still read of the claimed amendment. Please carefully consider the obvious context of Kim et al. using a first Neural Network and second Neural Network.  The Attribute would read on a feature/parameter.
To overcome the prior art of record, the Examiner respectfully suggest further defining at least the “pre-process” and “parameter -related”   information in a manner that at least steer clear of obvious interpretations of the prior art. The Examiner also respectfully suggest paying particular attention to using terms such as “related-to” in the claim language since loosely defined relationship can introduce unnecessary ambiguity and complicate the intended interpretation.
With respect to claim 2 it appears that the claim language was modified accordingly feature map according to a result of processing a convolution layer   However, this would appear to obviously be the equivalent thereof. Since by definition in CNNs, the feature map is the output of one filter applied to the previous layer. It is called a feature map because it is a mapping of where a certain kind of feature is found in the image. Convolutional Neural Networks look for "features" such as straight lines, edges, or even objects.  It would be most helpful if the Applicant could more specifically point out the sought distinction or perhaps note that this is merely a clarification. 
  Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-17 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2, 4, 8, 11-12 , 14,  and 18 of copending Application No. 16/926,326 and 1-7 and 14- 21 of copending Application No.: 16/830,943. Although the claims at issue are not identical, they are not patentably distinct from each other because it is clear that all the elements of the application claims 1-17  are to be found claims 1-2, 4, 8, 11-12 , 14,  and 18 of copending Application No. 16/926,326 and 1-7 and 14- 21 of copending Application No.: 16/830,943  (as the application claim 1-17 fully encompasses claims 1-2, 4, 8, 11-12 , 14,  and 18 of copending Application No. 16/926,326 and 1-7 and 14- 21 of copending Application No.: 16/830,943).  The difference between the application claims 1-17  and claims 1-2, 4, 8, 11-12 , 14,  and 18 of copending Application No. 16/926,326 and 1-7 and 14- 21 of copending Application No.: 16/830,943 lies in the fact that the claims 1-2, 4, 8, 11-12 , 14,  and 18 of copending Application No. 16/926,326 and 1-7 and 14- 21 of copending Application No.: 16/830,943 includes many more elements and is thus much more specific.  Thus the invention of claims 1-2, 4, 8, 11-12 , 14,  and 18 of copending Application No. 16/926,326 and 1-7 and 14- 21 of copending Application No.: 16/830,943 is in effect a “species” of the “generic” invention of the application claims 1-17.  It has been held that the generic invention is “anticipated” by the “species”.  See In re Goodman, 29 USPQ2d 2010 (Fed. Cir. 1993).  Since application claims 1-17 is anticipated by claims 1-2, 4, 8, 11-12 , 14,  and 18 of copending Application No. 16/926,326 and 1-7 and 14- 21 of copending Application No.: 16/830,943, it is not patentably distinct from claims 1-2, 4, 8, 11-12 , 14,  and 18 of copending Application No. 16/926,326 and 1-7 and 14- 21 of copending Application No.: 16/830,943.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ma et al. US Patent Pub. No.: 2020/0162789 A1, hereinafter, ‘Ma’ in view of Kim et al. US Patent Pub. No.: 2021/0073945 A1, hereinafter, ‘Kim’.
 	Consider Claim 1, Ma teaches An electronic device (FIG. 7 illustrates various components that may be utilized in an electronic device 700. The electronic device 700 may be implemented as one or more of the electronic devices described previously (such 601 and 602) and may be also implemented to practice the methods and functions (such as 101, 102, 108, FIGS. 1-6) described previously) comprising: a memory (see figure 7) configured to include at least one instruction; and a processor configured to be connected to the memory to control the electronic device (e.g., see at least figure 7), and obtain an output image by upscaling an input image using an artificial intelligence model trained to upscale an image (e.g., this is met by the description of the CVP or DNN in at least  0011-002), wherein the processor is configured to upscale the input image based on pre-processing related information received together with the input image and the artificial intelligence model (note: “pre-processing” as carried forward within is given the broadest reasonable interpretation within the stated context. In this case pre-processing related information is met by information related to a process before a before (pre) another process. This limitation is therefore met by the process described in 0011-0014 prior to upscaling ).
 	However, Kim does not appear to specifically teach parameter information for each of a plurality of different image pre-processing operations; and control the electronic device to: receive an input image together with pre-processing-related information for an image pre-processing operation applied to the input image before being received; identify, from among the parameter information stored in the memory, parameter information for the image pre-processing operation corresponding to the pre-processing- related information; obtain an artificial intelligence model trained to upscale an image corresponding to the identified parameter information, and upscale the artificial intelligence model.
 	In analogous art, Kim teaches parameter information for each of a plurality of different image pre-processing operations; and control the electronic device to: receive an input image together with pre-processing-related information for an image pre-processing operation applied to the input image before being received (i.e., by the second model ) (e.g., see at least 0017 and 0195 with respect to response to arguments above  ); identify, from among the parameter information stored in the memory, parameter information for the image pre-processing operation corresponding to the pre-processing- related information(e.g., see at least 0019, 0044, 0191-0197 –); obtain an artificial intelligence model trained to upscale an image corresponding to the identified parameter information, and upscale the artificial intelligence model(e.g., see at least 0019, 0044, 0191-0197 – see specifically the super resolution model noted in 0197).
 	Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date to try parameter information for each of a plurality of different image pre-processing operations; and control the electronic device to: receive an input image together with pre-processing-related information for an image pre-processing operation applied to the input image; identify, from among the parameter information stored in the memory, parameter information for the image pre-processing operation corresponding to the pre-processing- related information; obtain an artificial intelligence model trained to upscale an image corresponding to the identified parameter information, and upscale the artificial intelligence model for the purpose of enhancing an image.
 	Consider claims 2 and 10, Ma teaches an electronic device (FIG. 7 illustrates various components that may be utilized in an electronic device 700. The electronic device 700 may be implemented as one or more of the electronic devices described previously (such 601 and 602) and may be also implemented to practice the methods and functions (such as 101, 102, 108, FIGS. 1-6) described previously)comprising: a communication interface including circuitry(e.g., see at least figure 7); a memory configured to include at least one instruction(e.g., see at least figure 7); and a processor is configured to be connected to the memory to control the electronic device(e.g., see at least figure 7) to: downscale an image using an artificial intelligence model trained to downscale an image(e.g., see downscaling high resolution image using a DNN or CVP as outlined in at least 0007-0014 and 0023); pre-process the downscaled image(e.g., this limitation is met by determining a downscaling factor, screening or filtering as outlined in at least 0007-0014 and 0023 ); and control the communication interface to transmit the pre-processed image and the pre-processing related information to an external electronic device (e.g., see at least 0011 – delivering over the internet for example).
 	However, assuming arguendo that Ma does not specifically teach a first model and second model to downscale an image using a first artificial intelligence (AI) model trained to downscale an image; obtain pre-processing-related information using a second AI model based on feature map according to a result of processing a convolution layer 
 	In analogous art, Kim teaches in 0155 that the training computing system 300 may include one or more processors 310 and a memory 320. In addition, the training computing system 300 may also include a model trainer 350 and training data 360 for training machine learning models. In 0156 the training computing system 300 may generate a plurality of super resolution models based on the training data 360 via the model trainer 350. [0176] Once the initial neural network structure is designed, the neural network may be trained with training data. To implement the neural network to enhance the image resolution, a high-resolution original image and a low-resolution version of the image are required. By collecting the high-resolution original images, blurring the images, and performing downsampling, the low-resolution images corresponding to the high-resolution original images may be prepared. [0177] Training data that may train a neural network for enhancing image resolution may be prepared by labeling the high-resolution original images corresponding to these low-resolution images. [0178] Training a neural network with a large amount of training data by a supervised learning method may generate a neural network model for image processing that can output the high-resolution image when the low-resolution image is input. [0179] Here, by using the training data including person images as the training data, the neural network for image processing optimized for enhancing the resolution of the person image may be acquired, and by using the training data including logo images as the training data, the neural network for image processing optimized for enhancing the resolution of the logo image may be acquired. [0180] In the same way, by training the neural network with the training data including images of a specific object such as a human face, text, or an animal can obtain the neural network for image processing optimized for enhancing the resolution of the image of the object.
 	Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date to try a first model and second model to downscale an image using a first artificial intelligence (AI) model trained to downscale an image; obtain pre-processing-related information using a second AI model based on feature map according to a result of processing a convolution layer 
 	Consider claims 3 and 11, Ma teaches wherein the processor is configured to: obtain status information of a network to which the communication interface is connected (e.g., this is met by determining the optimal bitrate or conditions of the network 0013-0014); and pre-process the downscaled image based on the status information of the network and the preprocessing relation information (see obviousness rationale based on the remarks of claim 2 )(e.g., this is met by determining the optimal bitrate or conditions of the network 0013-0014).
 	Consider claims 4 and 12, Ma teaches wherein the processor is configured to adjust at least one of a type or an intensity of a filter for pre-processing the downscaled image based on the status information of the network (i.e., adjusting the pre-processing and filtering for optimal presentation as outlined in at least 0007-0014, 0023 and 0030).
 	Consider claims 5 and 13, Ma teaches wherein the status information of the network includes at least one of bandwidth, error rate, latency of the network, or intensity of a signal (e.g., see parameters related to optimizing for the network transmission and learned resolution scaling model- in at least 0007-0014, 0023 and 0030).
 	Consider claims 6 and 14, Ma teaches wherein the pre- processing related information includes information regarding at least one of a type or an intensity of a filter (e.g., see learned resolution scaling model- in at least 0007-0014, 0023 and 0030).
 	Consider claims 7 and 15, Ma teaches wherein the pre- processing related information further includes information regarding a difference between the downscaled image before preprocessing is applied and the downscaled image  after the pre-processing is applied to the downscaled image(i.e., training and learning)(e.g., see learned resolution scaling model- in at least 0007-0014, 0023 and 0030).
 	Consider claims 8 and 16, Ma teaches wherein the processor is configured to encode the pre-processed image to the external electronic device (e.g., see as least 0011).
 	Consider claims 9 and 17, Ma teaches wherein the first AI model is an artificial intelligence model trained to obtain characteristic information of the image during a downscaling process of the image(e.g., see downscaling high resolution image using a DNN or CVP as outlined in at least 0007-0014 and 0023); and wherein the pre-processing of the image comprises adjusting at least one of a type or an intensity of a filter based on the pre-processing related information(e.g., see learned resolution scaling model- in at least 0007-0014, 0023 and 0030).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES TERRELL SHEDRICK whose telephone number is (571)272-8621. The examiner can normally be reached 8A-5P.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lester G Kincaid can be reached on 571 272 7922. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHARLES T SHEDRICK/Primary Examiner, Art Unit 2646